Opinion bp

Graves, J.
Plaintiff in error brought^action of ejectment against Sweezey for a certain tract of land in Barry County. The case was tried by a jury, who returned a verdict- for the defendant, upon which judgment was • entered; It appeared on the trial that one Hosea B. Huston obtained a patent from the United States in May, 1839. Plaintiff proved that th<? patentee, died' *33*t Kalamazoo ia 1849, leaving Mary A. Huston, his widow, and three children sole heirs at law. He also gave in evidence, the record of a deed for the lands described in the patent, bearing daté January, 1867, and executed by the aforesaid widow and heirs of Huston to plaintiff. Defendant offered in evidence the record of a deed bearing date September, 1847, ira n the patentee and his wife to Nathaniel M. Brown, purporting to convey the above described traet. This deed appears to have been acknowledged before a Justice of the Peace, and to have been executed in the presence of the acknowledging officer, who signed it 'as a subscribing witness. It was placed on record July 10, 1869. The admission of this record as evidence in the case was objected to by the plaintiff on twogrounds First, that the deed was not recorded until after the commencement of this suit, and second, that being unrecorded at the time of the purchase by the plaintiff, dt was void as against the prior recorded title of the latter. The evidence was admitted and the plaintiff excepted.
After a full review and discussion of the facts in the case, the Court concluded that it appeared on tho trial beyond doubt, as it appears on the record; that when Bussell purchased, and when he got his deed, he had notice of the prior unrecorded deed of Brown, and of Sweezey’s title, and hence he was not a bowa fide purchaser as against such deed 'and title.
Upon the argument, plaintiff’s counsel contended that this deed to Brown "was void for uncertainty of description, because it did not expressly specify that the land was in this State.
Meld, That there is no force in the objection. The grantor ia that deed was the patentee of this land, and he is described in the deed as a resident of the county of Kalamazoo, which adjoins that in which'this land is situated. ■ The grant was executed and acknowledged in the county of Kalamazoo,-and before an officer, of the county. The grantor is not shown to hav¿ been in any other State or to have owned any other land... The patent specified the land as being in the district of lands subject to sale at Kalamazoo, Mich, and the description in the deed in respect to the section, and the subdivision of it, and also in respect to the township and range, agrees with the patent.
The -case made on the trial was so clear and complete against the *34plaintiff that it would not have been error if the Court had directed the jury to find for the defendant.
The judgment must be affirmed with costs.